           Case 4:20-cv-01192-LPR Document 9 Filed 12/28/20 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION


CRAIG AND EILEEN DOBBS                                               PLAINTIFFS


v.                          Case No. 4:20-cv-1192 LPR


UNITED STATES OF AMERICA                                             DEFENDANT



                ANSWER OF THE UNITED STATES OF AMERICA

      Comes Defendant, United States of America, by and through Cody Hiland,

United States Attorney, Eastern District of Arkansas, and the undersigned, and

for its Answer to the Plaintiffs’ Complaint, states that:

      1.      It acknowledges that this is an action brought pursuant to the

Federal Tort Claims Act, codified at 28 U.S.C. §§ 2671 – 2680, and prosecuted

in substance under the Arkansas Medical Malpractice Act, codified at Ark. Code

Ann. §§ 16-114-201-209. All allegations against it contained in Paragraph 1.1

of the Plaintiffs’ Complaint are denied.

      2.      It is without sufficient information at this time to admit or deny the

residence of the Plaintiffs, and, therefore, the allegations contained in Paragraph

1.2 of the Plaintiffs’ Complaint are denied.

      3.      It acknowledges that this is a cause of action brought against it. Any

further allegations contained in Paragraph 1.3 of the Plaintiffs’ Complaint are

denied.
           Case 4:20-cv-01192-LPR Document 9 Filed 12/28/20 Page 2 of 8




      4.        It acknowledges that this is an action brought pursuant to the

Federal Tort Claims Act, codified at 28 U.S.C. §§ 2671 – 2680, and, if the

allegations do not fall within any proscribed exception to the Federal Tort Claims

Act, jurisdiction is proper. Any further allegations contained in Paragraph 1.4

of the Plaintiffs’ Complaint are denied.

      5.        It admits that the United States may be served with process

pursuant to Rule 4(i) of the Federal Rules of Civil Procedure as set forth in

Paragraph 1.5 of the Plaintiffs’ Complaint. Any further allegations contained in

Paragraph 1.5 of the Plaintiffs’ Complaint are denied.

      6.        As set forth in Paragraph 1.6 of the Plaintiffs’ Complaint, venue in

the Central Division of the Eastern District of Arkansas is appropriate. 28 U.S.C.

§ 1391(e)(1).

      7.        It acknowledges that this is an action brought pursuant to the

Federal Tort Claims Act, codified at 28 U.S.C. §§ 2671 – 2680, and prosecuted

in substance under the Arkansas Medical Malpractice Act, codified at Ark. Code

Ann. §§ 16-114-201-209. All allegations against it contained in Paragraph 1.7

of the Plaintiffs’ Complaint are denied.

      8.        It acknowledges that Plaintiffs submitted an administrative claim on

March 19, 2020, and they filed suit on October 7, 2020 having no yet received a

response from the Department of Veterans Affairs. Pleading further, it states

that on December 17, 2020, the Department of Veterans Affairs deemed the

administrative claim denied as Plaintiffs elected to file suit.        Any further

allegation contained in Paragraph 3.1 of the Plaintiffs’ Complaint is denied.
           Case 4:20-cv-01192-LPR Document 9 Filed 12/28/20 Page 3 of 8




      9.      It acknowledges that the John L. McClellan Memorial Veterans

Hospital, Central Arkansas Veterans Healthcare System, is a hospital operated

by the Department of Veterans Affairs, an agency of the United States of America.

Any further allegation contained in Paragraph 4.1 of the Plaintiffs’ Complaint is

denied.

      10.     The allegations contained in Paragraph 5.1 of the Plaintiffs’

Complaint are denied at this time.

      11.     It acknowledges that this is an action brought pursuant to the

Federal Tort Claims Act, codified at 28 U.S.C. §§ 2671 – 2680, and prosecuted

in substance under the Arkansas Medical Malpractice Act, codified at Ark. Code

Ann. §§ 16-114-201-209.      All substantive allegations against it contained in

Paragraph 6.1 of the Plaintiffs’ Complaint are denied.

      12.     The medical records speak for themselves, and it denies any

allegation that is inconsistent with the medical records.     Any allegation of

negligence contained in Paragraph 6.2 is denied.


      13.     The medical records speak for themselves, and it denies any

allegation that is inconsistent with the medical records.     Any allegation of

negligence contained in Paragraph 6.3 is denied.


      14.     The medical records speak for themselves, and it denies any

allegation that is inconsistent with the medical records.     Any allegation of

negligence contained in Paragraph 6.4 is denied.
        Case 4:20-cv-01192-LPR Document 9 Filed 12/28/20 Page 4 of 8




      15.   The medical records speak for themselves, and it denies any

allegation that is inconsistent with the medical records.   Any allegation of

negligence contained in Paragraph 6.5 is denied.


      16.   The medical records speak for themselves, and it denies any

allegation that is inconsistent with the medical records.   Any allegation of

negligence contained in Paragraph 6.6 is denied.


      17.   The medical records speak for themselves, and it denies any

allegation that is inconsistent with the medical records.   Any allegation of

negligence contained in Paragraph 6.7 is denied.


      18.   The medical records speak for themselves, and it denies any

allegation that is inconsistent with the medical records.   Any allegation of

negligence contained in Paragraph 6.8 is denied.


      19.   The medical records speak for themselves, and it denies any

allegation that is inconsistent with the medical records.   Any allegation of

negligence contained in Paragraph 6.9 is denied.


      20.   The medical records speak for themselves, and it denies any

allegation that is inconsistent with the medical records.   Any allegation of

negligence contained in Paragraph 6.10 is denied.


      21.   The medical records speak for themselves, and it denies any

allegation that is inconsistent with the medical records.   Any allegation of

negligence contained in Paragraph 6.11 is denied.
          Case 4:20-cv-01192-LPR Document 9 Filed 12/28/20 Page 5 of 8




      22.    The allegations contained in Paragraph 6.12 of the Plaintiffs’

Complaint are denied.


      23.    The allegations contained in Paragraph 6.13 of the Plaintiffs’

Complaint are denied.


      24.    The allegations contained in Paragraph 7.1 of the Plaintiffs’

Complaint are denied.


      25.    The allegations contained in Paragraph 7.2 of the Plaintiffs’

Complaint are denied.


      26.    The allegations contained in Paragraph 8.1 of the Plaintiffs’

Complaint are denied.


      27.    The allegations contained in Paragraph 8.2 of the Plaintiffs’

Complaint are denied.


      28.    The allegations contained in the Plaintiffs’ prayer for relief are

denied.


      29.    Pleading affirmatively, the Plaintiffs’ Complaint should be dismissed

for any allegations plead outside the statute of limitations.


      30.    Pleading affirmatively, it states that the injuries and damages

alleged in the Plaintiffs’ Complaint are the result of an act or omission of another

person, entity, or proximate intervening cause, and, therefore, the Plaintiffs’

Complaint should be dismissed.
         Case 4:20-cv-01192-LPR Document 9 Filed 12/28/20 Page 6 of 8




      31.    Pleading affirmatively, pursuant to 28 U.S.C. § 2671, the United

States is not liable for the negligent action of any independent contractor

involved with Mr. Dobbs’s care and treatment.


      32.    Pleading affirmatively, the United States is not liable for the action

or omission of any independent contractor or any employee not acting within the

scope of his or her employment.


      33.    Pleading affirmatively, any liability of the United States is

diminished by the comparative fault of other contractors, or any third party

providing medical care to Mr. Dobbs.


      34.    Pleading affirmatively at this time, it states that the Plaintiffs’

actions contributed to his injuries as alleged in the Complaint, and, therefore,

any award against the United States should be reduced in proportion to the

negligence by the Plaintiffs.


      35.    Pleading affirmatively, any damages pled by the Plaintiffs’ Complaint

must be limited to the amount of damages sought in the administrative claim

pursuant to 28 U.S.C. § 2675(b).


      36.    Pleading affirmatively, to the extent the Plaintiff’s Complaint pleads

a claim for punitive damages, punitive damages are barred by 28 U.S.C. §2674,

and, therefore, must be dismissed.


      37.    Pleading affirmatively, prejudgment interest is not recoverable

pursuant to 28 U.S.C. § 2674.
          Case 4:20-cv-01192-LPR Document 9 Filed 12/28/20 Page 7 of 8




       38.     Pleading affirmatively, post judgment interest is not recoverable

pursuant to 31 U.S.C. § 1304(b)(1).


       39.     Pleading affirmatively, attorney’s fees are not recoverable. 28 U.S.C.

§§ 2412(a)(1); (d)(1)(A).


       40.     A recovery in this action, if any, is subject to the provisions of 38

U.S.C. '1151 and 38 C.F.R. '3.362.


       41.     Pleading affirmatively, it pleads any offset as allowed by law.


       42.     Pleading affirmatively, it separately and specifically denies each and

every material allegation not herein admitted.


       43.     All allegations of negligence, damages, and proximate cause are

denied.


       WHEREFORE, the United States of America prays that the Plaintiff’s

Complaint against it be dismissed, and for all other appropriate relief to which it

is entitled.
Case 4:20-cv-01192-LPR Document 9 Filed 12/28/20 Page 8 of 8




                           Respectfully submitted,



                           CODY HILAND
                           United States Attorney
                           Eastern District of Arkansas


                     By:   ______________________________
                           Lindsey Mitcham Lorence
                           Arkansas Bar No. 96183
                           Assistant United States Attorney
                           P.O. Box 1229
                           Little Rock, Arkansas 72203
                           (501) 340-2600
                           lindsey.lorence@usdoj.gov
